Citation Nr: 0326312	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  97-23 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
hoarseness, claimed to have resulted from medical treatment 
at a Department of Veterans Affairs medical facility in 
August 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from May 1951 to May 
1953.

This matter comes to the Board of Veterans' (Board) on appeal 
from a December 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In September 1999, the Board remanded the veteran's 
claim to the RO for further evidentiary development.  In 
January 2000, the veteran's claims file was transferred to 
the VARO in St.Petersburg, Florida, from which the case now 
originates.

In January 2002, the veteran cancelled a personal hearing 
scheduled at the RO that month, and requested to have a 
physical examination in lieu of the hearing.  Since VA had 
already examined the veteran pursuant to his claim, the RO 
requested, in a letter dated that month, that he clarify his 
request.  In a June 2002 written statement, the veteran 
requested a personal hearing at the St. Petersburg RO.  In 
September 2002, the veteran failed to report for a scheduled 
personal hearing.  In an October 2002 written statement to 
the RO, he requested that the hearing be rescheduled.  
However, in a December 2002 letter, the RO advised the 
veteran he might have a personal hearing in St. Petersburg 
but that videoconference hearings were not conducted in 
Tampa.  It was noted that he failed to report for hearings 
scheduled in January and October 2002, and then said he would 
not appear in person for a hearing in St. Petersburg.  The RO 
asked whether the veteran was available to attend a scheduled 
hearing in St. Petersburg.  Thereafter, according to a 
January 2002 Report of Contact, a RO representative 
telephoned the veteran, who indicated that he was unavailable 
to attend a hearing and no longer desired a personal hearing 
at the RO.  As a result, the Board believes all due process 
requirements have been met with regard to his hearing 
request.




FINDING OF FACT

A preponderance of the competent and probative medical 
evidence of record is against a finding that VA medical care 
furnished to the appellant in a thyroid imaging scan in 
August 1995 caused an additional and unanticipated disorder 
manifested by hoarseness.


CONCLUSION OF LAW

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for hoarseness, claimed to have resulted from medical 
care at a Department of Veterans Affairs medical facility in 
August 1995, is not warranted.  38 U.S.C.A. §§ 1151, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.358 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends that he developed vocal hoarseness as a 
result of a thyroid scan performed at a VA Medical Center 
(VAMC) in August 1995.  In his May 1997 substantive appeal, 
he maintained that "one day" after undergoing the medical 
test at the VAMC his voice became hoarse and continued to 
remain so.

A review of the medical records prior to 1995 reflects that 
they are not indicative of any complaints of, or treatment 
for, a disorder manifested by hoarseness.  

According medical records from the VAMC in Buffalo, New York, 
on August 17, 1995, the veteran underwent thyroid imaging 
with uptake.  The Nuclear Medicine Report of that test 
indicates that the veteran was a 65-year-old man with a 
history of difficulty maintaining weight.  His past medical 
history included coronary artery disease with status post 
myocardial infarction and a history of hypertension.  The 
records reflect that an in-vitro study was done on June 8, 
1995, which showed a T4 radioimmunoassay of 13.1, T3 uptake 
of 39 percent, and T3-4 index of 5.16.  The medical record 
indicates that a thyroid images study was performed under the 
gamma camera in the anterior projection, following the oral 
administration of 123-I sodium iodide.  The study 
demonstrated normal-sized thyroid gland with a prominent 
right lobe.  The right lobe measured 5.5 x 3 centimeters 
(cm.) and the left lobe measured 5 x 3 cm.  Distribution of 
the radioiodine was uniform in both lobes of the thyroid 
gland.  The I-123 uptake at 4 hours and 24 hours was 
calculated to be 26 percent and 27 percent, respectively.  
The clinical impression was that the thyroid images study 
demonstrated a normal-sized thyroid gland.  When read in 
conjunction with the palpatory findings, the clinical 
history, and elevated in vitro thyroid function studies, the 
thyroid scan was reported as being compatible with a small 
diffuse toxic goiter.

According to private medical records dated in October 1995, 
the veteran's treating physician, C.S.R., M.D., referred the 
veteran for an ear, nose, and throat (ENT) consultation that 
was performed by K.D.P., M.D, an otolaryngologist.  In her 
referral letter to Dr. P., Dr. R. said that the veteran had 
neck problems and lately became quite hoarse.  As the veteran 
had been a heavy drinker and smoker in the past, she was 
quite worried about him.  According to Dr. P.'s records, the 
veteran had a history of a hoarse voice, with no evidence of 
injury to the vocal cords.  There was no clinical evidence of 
malignancy in the vocal cord.  The veteran had stopped 
smoking twenty years earlier.  A private hospital radiology 
record, dated the following day, indicates that the veteran 
underwent an esophagram, using both radiographic and 
fluoroscopic imaging.  With swallowing in both the frontal 
and lateral projections, there was normal elevation of the 
soft palate and larynx.  There was no evidence of aspiration.  
The barium flowed easily into the hypopharynx and into the 
upper thoracic esophagus.  No intrinsic or extrinsic defects 
were identified.  The remainder of the esophagus displayed no 
mucosal abnormalities or evidence of herniation.  The 
clinical impression was delay of clearing of the barium from 
the upper thoracic esophagus, even with the initiation of 
multiple primary contractions.  However, there was no 
evidence of esophagitis or stricture.  No other distinct 
abnormalities were noted.


According to a November 1995 VA medical record, the veteran 
complained of a hoarse voice, and an ENT consultation was 
requested.  The December 1995 ENT consultation report reveals 
that the veteran gave a history of four months of painless 
hoarseness that had not gotten any better.  The veteran 
indicated that he was examined for his thyroid, and became 
hoarse the next day.  On examination, the veteran's voice was 
markedly hoarse with no problem breathing, and his vocal 
cords moved fine.  The examiner speculated that the veteran's 
hoarseness might be functional.  

When the veteran was seen in the VA outpatient clinic in 
January 1996, the medical record includes an impression of 
hoarseness probably secondary to reflux.

In March 1996, the RO received the veteran's written claim 
for compensation as a result of treatment at the VAMC in 
Buffalo in August 1995.  He reported that he had been 
injected with a "nuclear fluid" for thyroid testing, and 
was apparently injected with too much fluid.  Since that 
time, the veteran said he had lost much of his vocal 
capability, which he attributed to some paralysis of his 
larynx.  He said a medical professional had advised him that 
the presence of his condition could most possibly be due to 
the effect of an over-dosage of fluid.  The veteran said he 
worked as a salesperson, and too much talking would cause the 
complete loss of his voice, which was detrimental to his 
profession.

An April 1996 VA outpatient record entry indicates that the 
veteran was still hoarse, with no reflux symptoms.  On 
examination, the veteran's voice was hoarse and his thyroid 
was palpable but not nodular.  

When the veteran was seen in the VA outpatient clinic in July 
1996, the examining physician indicated that the veteran's 
hoarseness was possibly due to radioactive iodide (used in 
the thyroid imaging study).



The veteran underwent VA examination in November 1996.  
According to the examination report, he gave a history of 
hoarseness for fifteen months that had not improved.  He 
talked in a breathy voice, and he denied sore throat, 
earache, and dysphasia.  He reported that he had undergone 
treatment for his thyroid.  Clinical evaluation of his oral 
cavity, pharynx, nasopharynx, hypopharynx, and pyriform 
fossae were all normal.  There was no pathology associated 
with the veteran's larynx; his vocal movements were not 
proper, and the examiner thought that might be functional. 
The diagnosis was hoarseness of undetermined cause.

In his January 1997 notice of disagreement, the veteran 
reported that there were other conditions present because of 
his condition (hoarseness) that included difficulty and 
discomfort when eating and swallowing.  He said a VA medical 
professional had advised him of paralysis of one side of his 
vocal cords.

An August 1998 VA outpatient record reveals that the veteran 
"still complained of a raspy voice".  He denied chest pain 
and gastrointestinal symptoms.  Upon examination, he spoke 
with a raspy voice but his speech was clear.  His lungs were 
clear to auscultation and percussion.  A June 1999 VA 
outpatient record indicates the veteran had a history of 
several disorders, including paralysis of the left vocal 
cord.

In two December 1999 written statements to the RO, Dr. R. 
said that the veteran had suffered gradually increasing 
hoarseness for many years and now was at the point that his 
voice was just a croak.  Dr. R. said VA had treated the 
veteran for this, but it continued to worsen.  The physician 
said she had first documented his hoarseness in August 1995, 
and recommended that he continue to try to get VA treatment.  
Dr. R. said she had advised the veteran to have laryngoscopy. 

VA treatment records indicate that, in May 2000, a speech 
pathologist at the VAMC in Tampa contacted the veteran 
regarding scheduling a voice evaluation and possible 
videostroboscopy of the larynx.  The veteran was very adamant 
that he would not consider voice evaluation of any kind, as 
he did not want to put any more effort into 
examining/changing his voice.  He said his voice had been 
hoarse for at least five years, and he dated the hoarseness 
to when his thyroid was being evaluated by VA and he received 
an injection.  It was noted the veteran's voice was 
moderately hoarse, characterized primarily by breathiness, 
but that he was fully intelligible over the telephone.  The 
veteran agreed to request speech pathology in the future if 
he felt more receptive to voice evaluation.

Pursuant to the Board's September 1999 remand, the veteran 
underwent VA examination for the nose, sinus, larynx, and 
pharynx in February 2001.  According to the examination 
report, the examiner reviewed the veteran's medical records.  
It was noted that the veteran was 70 years old and complained 
of persistent hoarseness since a thyroid scan in 1995.  He 
stated that, the day following a thyroid scan at the Buffalo 
VAMC, he had the onset of hoarseness which had persisted 
since that time.  The hoarseness was better in the morning, 
and worsened as the day progressed.  Typically, the 
hoarseness would worsen with extended voice use.  The veteran 
complained of a globus sensation, along with mild dysphagia 
for dry food.  He said several physicians had seen him for 
this problem over the past several years.  In the past, at 
least one physician had told the veteran he had a problem 
with one of his vocal cords.  There was a history of 
intermittent gastroesophageal reflux.  The veteran said he 
was placed on a proton pump inhibitor, which did not seem to 
make much difference in his hoarseness.  He also had a 
history of tobacco use.  He admitted to having smoked a half 
pack of cigarettes per day, and said he had quit tobacco use 
approximately fifteen or twenty years before.

Further, the examination report indicates that the veteran 
had suffered a myocardial infarction in the past, which 
apparently did not change his voice.  He had undergone back 
surgery in 1996, which he said did not change his voice.  He 
denied any interference with breathing through the nose, and 
there was no history of purulent discharge.  There was no 
dyspnea at rest or on exertion.  The veteran had not received 
any specific treatment for the voice, other than follow-up 
examinations.  The report indicates that the veteran had a 
speech impairment from his hoarseness, primarily difficulty 
with voice fatigue as the day progressed.  There was no 
history of chronic sinusitis, and no history of allergy 
attacks.  There was no history of incapacitation from the 
hoarseness.




It was noted that the veteran's medical records showed that 
on August 17, 1995, he underwent a thyroid scan during which 
oral 123-sodium iodide was administered.  The specific amount 
of I-123 was not specified.  The scan had revealed the right 
thyroid lobe to be 5.5 x 3 cm. and the left thyroid lobe was 
5 cm x 3 cm.  Uptake at 4 hours was 26 percent and, at 24 
hours, the uptake was 27 percent.  The diagnostic impression 
was consistent with a small, diffuse, toxic goiter.  The 
veteran also had undergone a thyroid function test including 
a T3 uptake that was 39 percent, a T4 radioassay that was 
13.1, and a T3/4 index of 5.16.  These indicated a slight 
hyper-functioning thyroid gland.  There was also an 
esophagram report from October 19, 1995, that revealed 
delayed emptying of the upper thoracic esophagus, but no 
other specific abnormalities.

On examination, the veteran's voice was hoarse.  He was able 
to hold a normal conversation despite his hoarseness.  There 
was no stridor on examination.  Examination of the nosed 
revealed a septal spur to the left, with no significant nasal 
obstruction and no pus or polyps.  The oropharynx and oral 
cavity revealed poor dentition and no lesions.  The neck 
revealed no palpable masses.  Palpation of the thyroid gland 
revealed no enlargement of the thyroid or palpable thyroid 
nodules.  Fiberoptic examination of the nasopharynx revealed 
no masses or lesions.  The hypopharynx revealed no pooling of 
secretions.  There were no mucosal lesions or mass lesions.  
Examination of the larynx revealed a slight decrease in right 
true vocal cord bulk when compared to the left true vocal 
cord mobility.  With phonation, there was an anterior glottic 
chink.  There was slight bowing of the vocal cords, more 
noticeable on the right.  The subglottis and supraglottis 
were normal in appearance.  There was no evidence of mucosal 
or mass lesions.

The diagnosis was hoarseness.  The VA examiner observed that 
there was an obvious abnormality of the true vocal cords, 
which appeared to primarily involve the right true vocal 
cord.  According to the VA physician, given the unclear 
etiology of this disorder, a video cystoscopy was recommended 
to further quantify the vocal cord dysfunction.  Further, the 
VA medical specialist stated that, as the specific amount of 
I-123 used in the 1995 thyroid scan was not specified, the 
vocal cord dysfunction could not be attributed specifically 
to the thyroid scan at this time.  The VA doctor said it was 
as likely as not that, if a slightly larger dose of I-123 was 
given, damage to the recurrent laryngeal nerve resulting in a 
vocal cord dysfunction and hoarseness could have arisen.  The 
VA examiner further commented that it was as likely as not 
that true vocal cord dysfunction might be idiopathic (i.e., 
no cause can be found).  The veteran's complaints of a globus 
sensation and mild dysphagia were more likely than not 
related to the incomplete true vocal cord closure with 
resultant trace/silent, intermittent aspiration.

A February 2001 VA outpatient medical record indicates that 
the veteran had a history of chronic hoarseness, reportedly 
due to vocal cord paralysis dating back more than five years, 
when he was seen at the VAMC in Buffalo.  The veteran related 
it to undergoing a thyroid scan at that time, and said ENT 
specialists had followed him, without any appreciable 
improvement in his symptoms, since that time.  He said he had 
been referred to an ENT evaluation one year earlier but never 
completed the consultation, and recently underwent ENT 
evaluation after moving to Tampa.  He reported that no new 
intervention plans were developed during his ENT evaluation, 
but he wanted to pursue potential treatment options.  On 
examination, the veteran's lungs were clear and he was in no 
apparent distress.  The assessment included history of 
chronic hoarseness.  

When seen in the VA outpatient clinic in October 2001, the 
veteran was noted to have a history of chronic hoarseness 
that he related to a vocal cord injury five years earlier, 
which he attributed to complications from a thyroid scan done 
at the time.  He reported that he was followed by an ENT 
specialist without any appreciable improvement in his 
symptoms and underwent evaluation for VA purposes.  The 
veteran said he was to have an ENT follow-up, but the 
consultation was not completed.  On examination, the veteran 
was in no apparent distress.  The assessment included chronic 
hoarseness, and the examiner said the veteran would be 
referred for ENT evaluation.  The veteran did not want to see 
a speech therapist.

In a May 2002 rating decision, the RO denied benefits 
pursuant to 38 U.S.C.A. § 1151 for dysphagia, claimed as 
associated with thyroid imaging in August 1995 at a VA 
medical facility.

II.  Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas); see 
also Stephens v. Principi, 16 Vet. App. 191 (2002) (per 
curiam) (holding that Court remand for the Board to apply the 
VCAA is not required where the Board decision had been issued 
before the date of enactment of the VCAA).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations performed in November 1996 and 
February 2001 fulfills these criteria.  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
benefits under 38 U.S.C.A. § 1151.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that, in an April 2001 
letter, the RO advised the veteran of the new VCAA and the 
April 2001 SSOC contained the new duty-to-assist regulation 
law codified at 38 U.S.C.A. § 5103(A) (West 2002).  A copy of 
the RO's letter and the SSOC were also sent to the veteran's 
accredited service representative of record.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002) (noting that VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must also adequately address the notice requirements of 
the VCAA).  In the January 2003 phone conversation with a RO 
representative, noted above, the veteran said that VA had all 
the evidence needed to decide his claim.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for compensation pursuant to 38 U.S.C.A. 
§ 1151 for hoarseness claimed as due to VA medical care in 
August 1995.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 2002), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2002).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those that are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
That decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 that were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  

The appellant filed his current claim seeking compensation 
benefits under 38 U.S.C.A. § 1151 for hoarseness in March 
1996, that is, before October 1, 1997.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim must be adjudicated in accord with the earlier 
version of 38 U.S.C.A. § 1151 and the May 23, 1996, final 
regulation.  Thus, neither evidence of an unforeseen event 
nor evidence of VA negligence would be required in order for 
this claim to be granted.

As for the merits of the appellant's claim under 38 U.S.C.A. 
§ 1151, the law, as noted above, provides that compensation 
may be awarded in the same manner as if the additional 
disability or death were service connected.  The Court of 
Appeals for Veterans Claims has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b)(2001).

Thus, even after repeal of the well-groundedness requirement 
by the VCAA, a claim for benefits under 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 
77-78 (1999).  Moreover, and also consistent with the 
service-connection analogy, since a section 1151 claim is a 
claim for disability compensation, a veteran is not only 
required to establish some type of injury/disability due to 
VA medical care, but "must still submit sufficient evidence 
of a causal nexus between that . . . event and his or her 
current disability . . . to be ultimately successful on the 
merits of the claim."  See Wade v. West, 11 Vet. App. 302, 
305 (1998).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive, and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In meeting our 
responsibility to weigh the credibility and probative value 
of the evidence, we may accept one medical opinion and reject 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion," Bloom v. West, 12 Vet. App. 185, 187 
(1999), and a medical opinion is inadequate when it is 
unsupported by clinical evidence, Black v. Brown, 5 Vet. App. 
177, 180 (1995). 

In addition, the appellant does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as laypersons, neither 
he nor they are competent to offer medical opinions.  The 
Court has made this clear in numerous cases.  See, e.g. 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
In other words, without our doubting for a moment the 
sincerity of the veteran's accounts of his medical problems, 
we must be mindful that only medical professionals may make 
valid medical assessments of his condition, his current 
disability, and the etiology thereof.

The veteran asserts that he suffered hoarseness a result of a 
thyroid scan performed by VA in August 1995.  As noted above, 
the medical evidence documents that there were no complaints 
of hoarseness prior to August 1995.  The question on appeal, 
therefore, is whether the thyroid-imaging scan administered 
during VA treatment in August 1995 caused some additional 
disability.

On review of the medical evidence of record, it is the 
Board's conclusion that the appellant has not presented 
competent medical evidence to support his claim for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 that a 
disability manifested by hoarseness resulted from the 
thyroid-imaging scan administered in August 1995 at a VA 
medical facility.  Certainly, it must be acknowledged that 
the appellant's subjective complaints of hoarseness began 
following the thyroid-imaging scan administered by a VA 
physician in August 1995.  Nevertheless, the mere fact that 
one event followed another does not mean that the first 
caused the second.  More important, however, in order to 
establish entitlement to benefits under 38 U.S.C.A. § 1151, 
the evidence must show "additional disability" as a result 
of the treatment in question.  This, at bottom, is a medical 
determination, and the competent medical evidence of record 
fails to show any causal relationship between current 
hoarseness disability and the treatment in question.

As noted, medical professionals who treated the veteran 
acknowledge the onset of his subjective complaints after his 
August 1995 thyroid-imaging scan.  One VA ENT examiner, in 
December 1995, speculated that the veteran's hoarseness could 
be a functional problem, as his vocal cords moved fine and 
another VA examiner, in November 1996, also speculated that 
the veteran's problem may be functional, and diagnosed 
hoarseness of undetermined cause.  The term "functional" 
means "[n]ot organic in origin; denoting a disorder with no 
known or detectable organic basis to explain the symptoms."  
Stedman's Medical Dictionary 693 (26th ed. 1995).  A 
different VA physician, in January 1996, indicated that the 
veteran's problem was probably secondary to reflux.  In July 
1996, another VA examiner even suggested another explanation 
to account for his complaint, i.e., that it was possibly 
secondary to the radioactive iodide used in the thyroid 
imaging study.  This physician, however, did not actually 
render a specific diagnosis.  Rather, he just offered it as a 
theoretical possibility.  

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the February 2001 VA examiner.  That medical 
specialist reviewed and explained the previous medical 
evidence of record, but also presented a thorough and well-
documented analysis in support of his conclusion.  In so 
doing, the Board recognizes that the VA examiner did not 
precisely and definitely offer a specific cause for the 
veteran's hoarseness.  Instead, the medical specialist was, 
at best, able to provide two alternative causes of the 
veteran's hoarseness.  That VA physician noted that there was 
an obvious abnormality of the true vocal cords that appeared 
to primarily involve the right true vocal cord and was of 
unclear etiology.  Nevertheless, the doctor said that, as the 
specific amount of I-123 used in the 1995 thyroid scan was 
not specified, the veteran's vocal cord dysfunction could not 
be attributed specifically to the thyroid scan.

It could be posited that the recent opinion of the VA 
physician left open an interpretation that he did not exclude 
an equal balance of probability as to causation of additional 
disability secondary to the thyroid scan in 1995.  However, 
upon careful review of the entire context in which that 
statement was made, the Board believes it is clear that the 
medical specialist did not attribute with any specificity 
that additional disability resulted from the August 1995 
thyroid imaging scan.  Among the phrases and statements which 
buttress this conclusion are " obvious abnormality of the 
true vocal cords," and the "unclear etiology of this 
disorder," "vocal cord dysfunction cannot be attributed 
specifically to the thyroid scan at this time," and even 
that  "true vocal cord hoarseness may be idiopathic [i.e., 
denoting a disease of unknown cause, see Stedman's, supra, at 
848]".  Therefore, the Board finds that the VA physician's 
inartful expression does not create an equipoise in the 
medical evidence, and that the overall import of his opinion 
is against the theory of the claim.

Moreover, even assuming, arguendo, that the veteran may have 
received a slightly larger than normal dose of I-123 during 
the 1995 thyroid imaging scan, the recent VA medical 
specialist stated only that damage to the recurrent laryngeal 
nerve resulting in vocal cord dysfunction and hoarseness 
"could" have arisen.  The physician did not actually and 
definitely attribute the veteran's hoarseness to a larger-
than-normal dose of I-123.  Rather, he speculated on what 
could happen if a larger than normal dose were administered.  
Such speculation cannot provide the medical nexus for the 
veteran's claim.  In addition, the recent VA examiner also 
postulated that it was as likely as not that true vocal cord 
dysfunction might be idiopathic (i.e., no cause can be 
found).  

As to the other physicians who reported the veteran's onset 
of hoarseness after August 1995, that fact alone is of no 
meaningful consequence in the context of this claim.  Such 
statements merely relate a fact, the time of the veteran's 
complaints.  They do not identify any specific disability 
related to the August 1995 thyroid scan.  Furthermore, the 
record is devoid of an indication that any medical 
professional is of the opinion that the appellant had 
incurred a diagnosed disability as a consequence of the 
thyroid scan received in August 1995.

Although, in support of his claim, the veteran offers the 
record entry of the July 1996 VA physician in which the 
examiner indicated that the veteran's hoarseness was possibly 
due to the radio active iodide administered during the 
thyroid imaging scan, as noted above, the Board may not on 
such speculation or remote possibility in reaching its 
determination.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) (on claim to reopen a service connection claim, 
statement from physician about possibility of link between 
chest trauma and restrictive lung disease was too general and 
inconclusive to constitute material evidence to reopen); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).  See also Winsett, Bloom and 
Black, supra.  The only items of evidence supporting the 
presence of a causal relationship between the administration 
of the thyroid scan and any specific disorder manifested by 
hoarseness are the appellant's statements to that effect, on 
his own and through his accredited service representatives.  
He, however, has not shown that he possesses the technical 
competence to establish such an etiological relationship.

As discussed above, a claim based upon an assertion as to 
cause-and-effect relating to a particular disability requires 
competent medical evidence in order to be a meritorious 
claim.  The Court has reiterated this requirement many times, 
as in the cases cited above.  All that the veteran has 
presented in this case are his assertions regarding the cause 
of his hoarseness.  Such evidence, however, is not sufficient 
to establish entitlement to the claimed benefit.  See Bostain 
v. West, 11 Vet. App. 124, 124 (1998) ("lay testimony...is not 
competent to establish, and therefore not probative of, a 
medical nexus); Routen, supra.  See also Espirtu v. 
Derwinski, 2 Vet. App. at 492; Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Conversely, the Board is well aware that we are not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997): 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The medical 
events in this case have been clearly documented, as set 
forth above.  As detailed above, the record is devoid of any 
probative medical evidence sufficient to support the 
veteran's contention that he incurred additional disability 
as a result of the August 1995 thyroid-imaging scan.  
Accordingly, it is the Board's conclusion that the competent 
and probative evidence of record is against the appellant's 
claim for benefits pursuant to 38 U.S.C.A. § 1151 for a 
disorder manifested by hoarseness as a result of VA medical 
care in August 1995.

In summary, compensation is not warranted for a disorder 
manifested by hoarseness claimed by the appellant as due to 
VA medical treatment, because the weight of the evidence 
preponderates against a grant of these benefits under 
38 U.S.C.A. § 1151.  In reaching this conclusion, the Board 
has considered the applicability of our longstanding 
reasonable-doubt/benefit-of-the-doubt doctrine.  We are 
sympathetic with the appellant's hoarseness problems, and 
understand his concerns, but the competent medical evidence 
of record does not place his claim in relative equipoise.  As 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b) (old and new versions); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
hoarseness, claimed to have resulted from medical treatment 
at a Department of Veterans Affairs medical facility in 
August 1995, is denied.



______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


